Citation Nr: 0713663	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-08 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 50 percent for post-traumatic stress disorder.

2.  Entitlement to a compensable disability rating for 
residuals of a nasal fracture, postoperative, with 
hypertrophic rhinitis.

3.  Entitlement to a compensable disability rating for 
malaria.

4.  Entitlement to a compensable disability rating for 
residuals of a shell fragment wound, left leg.

5.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The issue of entitlement to an increased disability rating 
for post-traumatic stress disorder (PTSD) and for a total 
disability rating based on individual unemployability (TDIU 
rating) is addressed in the Remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  Residuals of a nasal fracture, postoperative, with 
hypertrophic rhinitis, are not productive of 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side; incapacitating episodes per year of 
hypertrophic rhinitis requiring prolonged antibiotic 
treatment have not been shown, nor have at least three non-
incapacitating episodes per year of hypertrophic rhinitis 
characterized by headaches, pain, and purulent discharge or 
crusting.

2.  There is no medical evidence of residuals of the 
veteran's service-connected malaria.

3.  The medical evidence does not show residuals of a shell 
fragment wound to the left leg.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a nasal fracture, postoperative, with hypertrophic 
rhinitis, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6502, 
6513 (2006).

2.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2006).

3.  The criteria for a compensable evaluation for shell 
fragment wound, left leg, have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.73, 4.118, 
Diagnostic Codes 5313, 7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's November 
2003 letter, as well as other letters, and the statement of 
the case, advised the veteran of the foregoing elements of 
the notice requirements.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by issuance of a fully compliant notification followed by a 
re-adjudication of the claim).  Thus, the Board finds that 
the content requirements of the notice VA is to provide have 
been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 
 
Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior to the initial adjudication herein, the 
appellant has not been prejudiced thereby.  The content of 
the notice subsequently provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify, and the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims, to respond to 
VA notices, and otherwise afforded a meaningful opportunity 
to participate effectively in the processing of his claim.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, and identified private 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Moreover, the veteran has been provided 
with multiple VA examinations during the course of this 
appeal.  Although the veteran has not received a specific VA 
examination concerning his service-connected malaria, he has 
not alleged any current residuals of this condition, and the 
medical evidence of record is silent in this regard for many 
years.  Finally, there is no indication in the record that 
additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

I.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2006).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Residuals of Nasal Fracture, Postoperative, with 
Hypertrophy Rhinitis

Historically, the veteran served on active duty in the Army 
from August 1969 to February 1972, including service in 
Vietnam from August 1970 to July 1971.  His report of 
separation, Form DD 214, revealed that he was awarded a 
Combat Infantrymen Badge and a Purple Heart.

A review of the veteran's service medical records revealed 
that he injured his nose falling on a mortar tube during 
service.  He underwent a septoplasty for this condition in 
November 1971.

In June 1972, the RO issued a rating decision which granted 
service connection for residuals of a nasal fracture, 
postoperative, with hypertrophic rhinitis, and assigned this 
condition a 10 percent disability rating, effective from 
February 1972.  A rating decision, dated in July 1976, 
reduced the initially assigned disability rating to a 
noncompensable rating, effective from October 1976.

The veteran filed his current claim seeking an increased 
disability for his service-connected residuals of a nasal 
fracture, postoperative, with hypertrophic rhinitis, in 
September 2003.  Although assisted by legal counsel, he has 
essentially reported no specific problems or complaints 
regarding this condition.

In January 2004, a VA examination of the nose, sinus, larynx 
and pharynx was conducted.  The report noted the veteran's 
history of a broken nose incurred during service.  Physical 
examination revealed no nasal deformity.  Both external nares 
were clear, and he was able to get air through both sides.  
X-ray examination of the nose revealed no evidence of 
fracture or deformity, and paranasal sinus x-ray revealed no 
sinusitis.  The report concluded with an impression of 
service-related nasal fracture, postoperative with 
hypertrophic rhinitis with subjective symptoms, but no 
objective confirmation.

A review of the veteran's records received from the Social 
Security Administration (SSA), as well as the post service 
treatment records obtained by the RO in support of the 
veteran's claim, revealed no significant findings or 
diagnosis regarding treatment of this condition.

The RO has evaluated the veteran's residuals of a nasal 
fracture, postoperative, with hypertrophic rhinitis, as 
noncompensably disabling pursuant to Diagnostic Codes 6502 
and 6513.  Diagnostic Code 6502 provides that a 10 percent 
evaluation is assignable for traumatic deviation of the nasal 
septum with 50 percent obstruction of the nasal passage on 
both sides to complete obstruction on one side.  38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (2006).  Under 38 C.F.R. § 4.97, 
Diagnostic Code 6513, used in rating chronic maxillary 
sinusitis, a 10 percent rating is warranted for sinusitis 
when there are one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A note to this 
provision defines an incapacitating episode of sinusitis as 
one that requires bed rest and treatment by a physician. 

The Board finds that the evidence establishes that the 
veteran's nasal fracture disability picture does not meet the 
criteria for a compensable evaluation.  An examiner noted no 
obvious nasal obstruction.  The evidence of record also fails 
to show one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment.  Nor does the evidence show three to 
six non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting. 

The Board has also considered whether a separate or higher 
rating is warranted under any other code.  38 C.F.R. § 4.97, 
Diagnostic Code 6504 provides that scars of the nose or loss 
of part of the nose may be assigned a 10 percent rating if 
there is loss of part of one ala, or other obvious 
disfigurement; or a 30 percent rating if the scarring or loss 
of part of the nose results in exposure of both nasal 
passages.  Here, the evidence of record does not show 
external scarring, loss of part of the nose, or any 
disfigurement.  Therefore, there is no appropriate basis for 
rating the disability under Diagnostic Code 6504.  In 
addition, the Board has found no other schedular basis for 
assigning a separate rating or a compensable rating.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(finding the Board may only consider the specific factors as 
are enumerated in the applicable rating criteria).  

B.  Malaria

The veteran was diagnosed with and treated for malaria during 
service, which was confirmed by a blood smear in August 1971.

In June 1972, the RO issued a rating decision which granted 
service connection for malaria, and assigned thereto a 
noncompensable disability rating.

The veteran filed his current claim seeking an increased 
disability for his service-connected malaria in September 
2003.  He has essentially reported no specific problems or 
complaints regarding this condition.

Diagnostic Code 6304, used in rating malaria, provides for a 
100 percent disability rating for active disease.  
Thereafter, the condition is to be rated based upon its 
residuals.  See 38 C.F.R. § 4.88b, Diagnostic Code 6304.


The veteran's records developed since service show 
essentially no treatment for malaria, or residuals therefrom.  
A VA examination for infectious disabilities, performed in 
April 1999, concluded with a diagnosis of no malaria parasite 
infestation.  It also noted that malaria testing was 
negative.  

After a careful review of the evidence of record, it is found 
that a compensable evaluation for malaria residuals has not 
been established.  There is no indication in the record that 
the veteran has any active disease or any current residuals 
related to malaria.  As a consequence, it is found that a 
compensable evaluation is not justified.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for malaria residuals.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

C.  Residuals of a Shell Fragment Wound, Left Leg

Evaluating residuals of a gunshot wound entails reviewing the 
initial injury.  In this case, however, the veteran's 
available service medical records are silent as to any 
complaints of or treatment for a shell fragment wound to the 
left leg.  

A VA physical examination, performed in May 1972, concluded 
with a diagnosis of no residuals of gunshot wound to the left 
side.

In June 1972, the RO issued a rating decision which granted 
service connection for residuals of shell fragment wound to 
the left leg, and assigned to this condition a noncompensable 
disability rating.

The veteran filed his current claim seeking an increased 
disability rating for his service-connected residuals of a 
shell fragment wound to the left leg in September 2003.  
During the course of appeal, he has essentially reported no 
complaints relating to any problems he is having as a result 
of this condition.

In January 2004, a VA examination for muscles was conducted.  
The examination report noted the veteran's history of 
shrapnel wound to his left hip in January 1971.  The report 
states, "[h]e says he is having no problems with the injury 
and 'can't see the scar.'"  The report also noted that the 
veteran has had skin grafts on his left leg for an industrial 
burn.  Physical examination revealed no evidence of a scar on 
his left hip, and palpation to the left hip area failed to 
reveal any residual tenderness or foreign body.  The 
veteran's left hip exhibited a full range of motion, and he 
walked without a limp.  X-ray examination of the left hip was 
normal, and no radiopaque foreign bodies were visualized.  
The report concluded with a diagnosis of shell fragment wound 
to the left hip, without retained foreign body or residual 
manifestations.

The veteran's residuals of shell fragment wound, left leg, 
are rated as noncompensably disabling pursuant to the 
provisions of Diagnostic Codes 7805.  See 38 C.F.R. § 4.73.

Pursuant to Diagnostic Code 7805, scars are to be rated based 
upon their limitation of function of the effected part.  In 
this case, the veteran reportedly has a full range of motion 
in his left hip.  Thus, a higher disability rating is not 
warranted under this provision.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  In addition, the most recent VA 
examination, performed in January 2004, noted that a wound to 
the left hip could not be found, and that this area was not 
tender to palpation.  Moreover, the VA examination report 
concluded with a diagnosis of shell fragment wound to the 
left hip without retained foreign body or residual 
manifestations.  This would prevent a higher disability 
rating under the remaining diagnostic codes relating to 
scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 - 7804 
(2006).

Diagnostic Code 5313 provides for the evaluation of 
impairment of muscles associated with Muscle Group XIII, a 
posterior thigh group that includes the hamstring complex of 
2 joint muscles - (1) biceps femoris; (2) semimembranosus; 
and (3) semitendinosus.  The function of this Group is (1) 
extension of the hip and flexion of the knee; (2) outward and 
inward rotation of the flexed knee; and (3) acting with 
rectus femoris and yartorius synchronizing simultaneous 
flexion of hip and knee and extension of hip and knee by 
belt-over-pulley action at the knee joint.  Id.  

Under Diagnostic Code 5313, a moderate disability warrants a 
10 percent rating.  A 30 percent rating is applicable for a 
moderately severe disability.  A 40 percent rating is for 
consideration where there is evidence of a severe muscle 
injury.  38 C.F.R. § 4.73, Diagnostic Code 5313.  

Under 38 C.F.R. § 4.56(d)(2), a moderate disability of 
muscles is described through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
Service department record or other evidence of in- service 
treatment for the wound must be of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  The entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue with some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
See 38 C.F.R. § 4.56 (2006).

In this case, the veteran's service medical records fail to 
show any treatment for this condition.  Moreover, post 
service treatment records, including a VA examination shortly 
after his discharge from the service, revealed essentially no 
evidence of any ongoing problems relating to this injury.

Currently, there is no evidence of a scar on the veteran's 
left hip.  In addition, there is no evidence of muscle 
damage.  Nor is there evidence of tendon, artery, nerve, or 
bone damage.  Finally, there is no evidence of muscle hernia 
or weakness, including on repetitive use.  Thus, the evidence 
of record does not support a compensable disability rating 
under Diagnostic Code 5313.  

Because the evidence does not satisfy the criteria for a 
compensable evaluation for the veteran's service-connected 
residuals of a shell fragment wound, left leg, the 
preponderance of the evidence is against the veteran's claim.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable disability rating for residuals of nasal 
fracture, postoperative, with hypertrophy rhinitis, is 
denied.

A compensable disability rating for malaria is denied.

A compensable disability rating for residuals of a shell 
fragment wound, left leg, is denied.


REMAND

The veteran is seeking entitlement to an increased disability 
rating in excess of 50 percent for his PTSD, and entitlement 
to a TDIU rating.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary.  
Specifically, the Board finds that the current medical 
evidence of record is insufficient for purposes of 
determining the extent of the veteran's PTSD, and its 
underlying effect on his employability.  Following his most 
recent VA examination, conducted in February 2004, the 
veteran was hospitalized for suicidal threats in December 
2004.  

Under the circumstances, the RO must attempt to obtain 
updated treatment records of the veteran with regard to his 
PTSD and schedule a VA examination to determine the current 
severity of this disorder.  In completing this examination, 
the VA examiner should be asked to comment on the veteran's 
employability.

The issue of entitlement to a TDIU rating is inextricably 
intertwined with the issue of an increased disability rating 
for the veteran's PTSD.  Accordingly, the veteran's other 
claim must be addressed by the RO prior to the Board's 
consideration of the TDIU presently on appeal.  

Accordingly, the case is remanded for the following actions:

1.  The RO must have the veteran identify 
all VA and non-VA medical providers who 
have treated him for his PTSD since 
February 2005.  The RO must then attempt 
obtain copies of the related medical 
records that are not already in the 
claims folder.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond. 

2.  Following completion of the above 
development, the veteran must be 
scheduled for a VA psychiatric 
examination to determine the current 
severity of his PTSD.  The claims folder 
must be made available to the examiner 
for review prior to the examination and 
all necessary testing must be 
accomplished.  The psychiatric examiner 
must provide accurate and fully 
descriptive assessments of all clinical 
findings resulting from the service-
connected PTSD, and the frequency or 
severity of the following symptoms due to 
PTSD:  


depressed mood; anxiety; suspiciousness; 
panic attacks; chronic sleep impairment; 
mild memory loss (such as forgetting  
names, directions or recent events); 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation or mood; difficulty in 
establishing and maintaining effective 
work and social relationships; suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain  
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The 
examiner must comment on the 
relationship, if any, between any alcohol 
or drug abuse that may be identified and 
the veteran's service-connected PTSD.  
The examiner must also enter a complete 
multiaxial evaluation, and assign a 


Global Assessment of Functioning score 
together with an explanation of what the 
score represents in terms of the 
veteran's psychological, social, and 
occupational functioning.  The examiner 
must provide an opinion as to whether the 
veteran's PTSD renders him unable to 
obtain or retain employment.  A complete 
rationale for all opinions must be 
provided.  Any report prepared must be 
typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for any examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying the 
veteran of his VA examination must be 
placed in the veteran's claim file.

4.  Thereafter, the RO must readjudicate 
the veteran's claim for an increased 
rating in excess of 50 percent for his 
service-connected PTSD; as well as the 
issue of TDIU.  If any issue remains 
denied, the RO must provide the veteran 
and his representative with a 
supplemental statement of the case, and 
provide an opportunity to respond, before 
the case is returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


